Case 1:16-cv-01468-RDM
Case 1:19-cv-02855-TNM Document
                       Document 55-2
                                85-1 Filed
                                     Filed 04/09/21
                                           03/05/18 Page
                                                    Page 11 of
                                                            of 14
                                                               14




                       Exhibit 1
Case
Case
 Case1:19-cv-02855-TNM
       1:10-cv-00483-RCL Document
     1:16-cv-01468-RDM    Document55-2
                         Document 85-1 Filed
                                   55 Filed  04/09/21
                                       Filed10/01/14  Page
                                                      Page122of
                                             03/05/18 Page   of
                                                              of314
                                                                 14
Case
Case
 Case1:19-cv-02855-TNM
       1:10-cv-00483-RCL Document
     1:16-cv-01468-RDM    Document55-2
                         Document 85-1 Filed
                                   55 Filed  04/09/21
                                       Filed10/01/14  Page
                                                      Page233of
                                             03/05/18 Page   of
                                                              of314
                                                                 14
Case
Case
 Case1:19-cv-02855-TNM
       1:10-cv-00483-RCL Document
     1:16-cv-01468-RDM    Document55-2
                         Document 85-1 Filed
                                   55 Filed  04/09/21
                                       Filed10/01/14  Page
                                                      Page344of
                                             03/05/18 Page   of
                                                              of314
                                                                 14
Case
Case 1:19-cv-02855-TNM
Case 1:16-cv-01468-RDM Document
     1:10-cv-00483-RCL Document 55-2
                       Document 55-1 Filed
                                85-1 Filed 04/09/21
                                     Filed 10/01/14 Page
                                                    Page 155 of
                                           03/05/18 Page     of 14
                                                             of 10
                                                                14
Case
Case 1:19-cv-02855-TNM
Case 1:16-cv-01468-RDM Document
     1:10-cv-00483-RCL Document 55-2
                       Document 55-1 Filed
                                85-1 Filed 04/09/21
                                     Filed 10/01/14 Page
                                                    Page 266 of
                                           03/05/18 Page     of 14
                                                             of 10
                                                                14
Case
Case 1:19-cv-02855-TNM
Case 1:16-cv-01468-RDM Document
     1:10-cv-00483-RCL Document 55-2
                       Document 55-1 Filed
                                85-1 Filed 04/09/21
                                     Filed 10/01/14 Page
                                                    Page 377 of
                                           03/05/18 Page     of 14
                                                             of 10
                                                                14
Case
Case 1:19-cv-02855-TNM
Case 1:16-cv-01468-RDM Document
     1:10-cv-00483-RCL Document 55-2
                       Document 55-1 Filed
                                85-1 Filed 04/09/21
                                     Filed 10/01/14 Page
                                                    Page 488 of
                                           03/05/18 Page     of 14
                                                             of 10
                                                                14
Case
Case 1:19-cv-02855-TNM
Case 1:16-cv-01468-RDM Document
     1:10-cv-00483-RCL Document 55-2
                       Document 55-1 Filed
                                85-1 Filed 04/09/21
                                     Filed 10/01/14 Page
                                                    Page 599 of
                                           03/05/18 Page     of 14
                                                             of 10
                                                                14
Case
Case 1:19-cv-02855-TNM
      1:10-cv-00483-RCL Document
 Case1:16-cv-01468-RDM  Document 55-2
                        Document 55-1 Filed
                                 85-1 Filed 04/09/21
                                      Filed 10/01/14 Page
                                            03/05/18 Page 10
                                                     Page 6 ofof
                                                          10 of1014
                                                                 14
Case
Case 1:19-cv-02855-TNM
      1:10-cv-00483-RCL Document
 Case1:16-cv-01468-RDM  Document 55-2
                        Document 55-1 Filed
                                 85-1 Filed 04/09/21
                                      Filed 10/01/14 Page
                                            03/05/18 Page 11
                                                     Page 7 ofof
                                                          11 of1014
                                                                 14
Case
Case 1:19-cv-02855-TNM
      1:10-cv-00483-RCL Document
 Case1:16-cv-01468-RDM  Document 55-2
                        Document 55-1 Filed
                                 85-1 Filed 04/09/21
                                      Filed 10/01/14 Page
                                            03/05/18 Page 12
                                                     Page 8 ofof
                                                          12 of1014
                                                                 14
Case
Case 1:19-cv-02855-TNM
      1:10-cv-00483-RCL Document
 Case1:16-cv-01468-RDM  Document 55-2
                        Document 55-1 Filed
                                 85-1 Filed 04/09/21
                                      Filed 10/01/14 Page
                                            03/05/18 Page 13
                                                     Page 9 ofof
                                                          13 of1014
                                                                 14
Case
Case 1:19-cv-02855-TNM
Case 1:16-cv-01468-RDM Document
     1:10-cv-00483-RCL Document 55-2
                       Document 55-1 Filed
                                85-1 Filed 04/09/21
                                     Filed 10/01/14 Page
                                           03/05/18 Page 14
                                                    Page 10 of
                                                         14 of 14
                                                            of 10
                                                               14
